Citation Nr: 9907996	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  91-38 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of  70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from February 1964 to 
July 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1991 rating decision, in 
which the RO granted the veteran service connection for PTSD.  
The disorder was determined to be 10 percent disabling, 
effective from July 1990.  The appellant filed an NOD in June 
1991, and an SOC was issued in July 1991.  A substantive 
appeal was filed in August 1991.  In March 1992, the veteran 
testified before two Members of the Board at a hearing in 
Washington, D.C.

In June 1992, the Board remanded the case to the RO for 
further development.  In August 1993, a Supplemental SOC was 
issued and, in May 1995, the veteran gave additional 
testimony before a Member of the Board in Washington, D.C.  
The Board, in a June 1995 decision, again remanded the case 
to the RO for additional development.  In an April 1997 
rating decision, the RO increased the appellant's disability 
rating for PTSD from 10 percent to 70 percent, effective from 
July 1990.  In February 1998, the case was returned to the 
Board, which (after deciding several other issues on the 
merits) remanded a third time to the RO, for consideration of 
an increased evaluation under the revised rating criteria for 
PTSD that had gone into effect during the course of this 
appeal, on November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 
8, 1996).  A Supplemental SOC was issued in September 1998.  

In addition, we note that the appellant had also perfected an 
appeal for an increased rating for residuals of a shell 
fragment wound to the right hand and forearm, and service 
connection for a back disorder, hypertension, and residuals 
of a shell fragment wound to the stomach.  These issues were 
either withdrawn or decided in the Board's February 1998 
decision, and are no longer in appellate status.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.  

2.  Applying the rating criteria in effect prior to November 
7, 1996, the appellant has not shown that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or that he is demonstrably unable to obtain 
or retain employment.

3.  Applying the rating criteria in effect on and after 
November 7, 1996, the evidence of record does not reflect 
that the appellant suffers from total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

4.  There has been no evidence presented, during any stage of 
the appellant's claim, that PTSD resulted in psychotic 
symptomatology, gross impairment in cognitive and thought 
processes, demonstrable unemployment, or virtual isolation in 
the community from impaired contacts.  

CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD, from the date of the appellant's original claim for 
compensation, have not been met under the schedular criteria 
in effect before, or since, November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 
4.132, 4.130, Diagnostic Code 9411 (1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he filed 
a claim of service connection for PTSD in July 1990.  In May 
1991, he was medically examined for VA purposes.  With 
respect to symptomatology, he reported that he had had 
trouble sleeping since returning from Vietnam, that he 
isolated himself a lot, had problems working with other 
people, was short tempered, and held back feelings, and that 
crowds bother him.  In addition, he reported nightmares and 
flashbacks of the war at least once a month.  On further 
examination, the veteran was noted to be alert and 
articulate, but a man of few words.  Survivor's guilt was 
found to be an active issue.  His mood was described as that 
of inward anxiety.  He was orientated to time, place, and 
person; and recent and remote memory were noted as intact.  
There were no reported hallucinations or delusions, thinking 
was abstract, and judgment and arithmetic abilities were 
intact.  The examiner's diagnosis was PTSD, chronic; with 
alcohol dependence.  

In a May 1991 rating decision, the RO granted the appellant 
service connection for PTSD.  The disability was determined 
to be 10 percent disabling, effective from July 1990.  

The appellant appealed that decision and, in a VA Form 9 
(Appeal to Board of Veterans' Appeals), filed in August 1991, 
he contended that his ability to maintain any type of 
favorable personal relationships was considerably impaired.  
The appellant also reported that he had had over 30 jobs 
since leaving the Marine Corps, and that he had moved 15 
times because of adjustment problems. 

In March 1992, the appellant testified before a panel of the 
Board in Washington, D.C.  Under questioning, he stated that 
he liked to work by himself, and that he tried to stay away 
from other people as much as possible.  His spouse testified 
that the appellant had no emotions, and that she felt like 
she was living with a robot.  She also noted that he had been 
terminated from jobs because he just didn't feel like going 
to work.  The appellant testified that he did not have a 
problem getting jobs as an electrician, and that most of the 
time after he was terminated from one job he could find 
another.  He also reported that he was receiving worker's 
compensation for an injury he had received on one of his 
jobs.  

Thereafter, the RO received Miami VA Medical Center (VAMC) 
treatment records, dated from April 1983 to July 1983.  These 
records reflected complaints and treatment for 
gastroesophageal reflux and back pain.  The veteran also 
underwent an Agent Orange examination.  A report of that 
examination, dated in April 1983, noted that the appellant 
was employed as an electrician and reported no job troubles.  
It was also noted that he had no social outlets but this was 
not a problem, and that he was a positive, self-directed 
adult.  Furthermore, the report noted that he had not 
experienced any sleep disturbances, had had two nightmares 
two years before, and had no "mental history."  

In December 1994, the RO received a statement from the 
veteran in which he noted his military history and 
experiences, and also contended that his May 1991 VA 
examination was inadequate and that his responses to the 
examiner's questions  were misquoted.  

In May 1995, the veteran testified before a Member of the 
Board in Washington, D.C.  Under questioning he stated that 
he was being treated for his PTSD and was taking the 
medications Darvocet, Doxepin, and Norflex.  He also stated 
that he wasn't being treated for any substance abuse problem.  
He reported that he had problems sleeping and, over the 
years, had had nightmares of his experiences in Vietnam.  He 
also reported that he had problems with concentration, 
socializing with other people, and depression.  He noted that 
he was involved in group therapy with other Vietnam veterans, 
and that his episodes of depression were not as frequent, but 
that he still suffered from chronic anxiety.  He also 
indicated that he had thought seriously about suicide about 
six years ago.  In addition, the appellant stated that he had 
sustained injuries to his ankles, and gave this as the reason 
he was unable to work, as opposed to his service-connected 
disabilities.  Furthermore, the veteran's wife testified that 
he did not socialize, and didn't have any friends until he 
began to meet with other veterans in group therapy.

Also at his personal hearing, the appellant submitted 
additional evidence into the record.  This included 
psychiatric reports from the Community Outreach for Vietnam 
Era Returnees, dated in October 1994 and April 1995; a mental 
examination report from Meredith Green, Ph.D., dated in 
December 1994; and a medical examination report from Sherry 
Schott, M.D., dated in January 1995.  The psychiatric reports 
noted the appellant's symptoms of survivor's guilt, intrusive 
memories, memory loss, rage, anxiety, sleep disturbance, 
social and emotional isolation, in addition to unresolved 
grief and loss issues.  He was also noted to be taking 
Doxepin for sleep assistance, and having had a suicidal 
episode in 1983 due to financial stress, although he was 
currently not in any apparent danger to himself or others.  
The examination report from Dr. Green noted that the veteran 
denied having any hallucinations, although he described 
himself as being somewhat paranoid, and reported getting 
upset and angry easily.  As for daily activities, he was 
noted to help his wife around the house and go grocery 
shopping with her, and also baby-sit his daughter's children.  
Dr. Green's diagnosis was PTSD by history, in addition to 
possible depression, and a possible moderately severe 
learning disability.  The examination report from Dr. Schott, 
in particular, noted the appellant's complaints of pain 
associated with his back, knee, and crushed heels.  

In January 1997, the veteran underwent another VA 
examination.  The examiner noted the veteran's military 
history and experiences in Vietnam, his employment history, 
and his non-service-connected injuries for which he was 
receiving worker's compensation.  As for subjective 
complaints, the veteran reported nightmares, flashbacks, 
minimal associations with others outside his immediate 
family, lack of affection and pity for others, chronic 
insomnia, exaggerated startle response, and a history of rage 
attacks and hypervigilance.  He also reported that he had had 
difficulty at work because he had problems controlling his 
anger, and in many instances he quit his job in order to 
prevent himself from exploding.  This had resulted in more 
periods of unemployment than otherwise would have been the 
case.  On clinical evaluation, he was noted to be well 
groomed with normal, coherent speech.  His affect was 
slightly depressed, motor behavior unremarkable, and there 
was no evidence of psychotic features.  He was oriented in 
all three spheres, could do serial sevens, was able to spell 
"world" backwards on the third try, and immediate recall of 
three items was intact.  The examiner's diagnosis was Axis I: 
PTSD, chronic.  History of alcohol abuse, remote; Axis II: No 
diagnosis; Axis III: Degenerative lumbar disc disease, status 
post fractured calcaneus with residual traumatic arthritis, 
coronary artery disease, and hiatal hernia; Axis IV: History 
of exposure to combat; Axis V: Global assessment of 
functioning (GAF), estimated at 45.  

Thereafter, in March 1997, the RO received VAMC Martinsburg, 
WV, treatment records and radiographic reports, dated from 
June 1996 to October 1996.  In particular, psychiatric 
progress notes reflect the appellant's complaints of 
emotional stress, depression, sleeplessness, and chronic 
irritability.  

That same month, March 1997, the appellant was medically 
examined for VA purposes.  The examination report revealed 
duplicate findings and diagnoses, as were reported in the 
January 1997 VA examination report, other than that the March 
examination, in its objective findings, noted that the 
appellant's insight and judgment were intact and his 
intelligence felt to be in the normal range.  

In an April 1997 rating action, the RO increased the 
veteran's disability rating for PTSD from 10 percent to 70 
percent, effective from July 1990.  

Subsequently, the RO received from the appellant a VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability), dated in May 1997.  In a June 1997 
rating decision, the appellant's claim for a total rating 
based upon individual unemployability was denied, on the 
basis that his only service-connected disabilities - PTSD, 
rated at 70 percent, and residuals of a shell fragment wound 
to the right arm, then rated at 0 percent (later increased to 
10 percent, effective from July 1990) - did not preclude him 
from being gainfully employed.  It was noted that an 
industrial accident, for which he was receiving workers's 
compensation, had caused his unemployability.  That decision 
was not appealed.

In September 1998, the RO received VAMC Martinsburg progress 
notes, dated from October 1997 to August 1998.  These records 
reflected continued treatment for anxiety and depression.  
The appellant was noted to be depressed and anxious due to 
situational factors such as problems with his health and 
caring for his grandchildren.  

II.  Analysis

The appellant has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected PTSD is more 
severe then previously evaluated.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The Board recognizes that the United States Court of Veterans 
Appeals (which was redesignated as the United States Court of 
Appeals for Veterans Claims, effective March 1, 1999) 
recently held that there is a distinction between an original 
rating and a claim for an increased rating.  Thus, the rule 
espoused in the Francisco precedent, above, may not be 
applicable in the present case, because the veteran's claim 
for service connection and disability compensation for PTSD 
has remained in appellate status since he filed an NOD as to 
the initial decision on his original claim.  Fenderson v. 
West, 12 Vet.App. 119, 125-26 (1999).  Under the Court's 
holding in the latter case, a veteran may assert that his 
condition at the time of his original claim was worse than it 
was at a later stage of his appeal, and, where the record 
warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  Accordingly, our analysis of this case takes the 
Fenderson decision into account.

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and he 
was notified of its decision in an April 1997 Supplemental 
Statement of the Case, in which his disability rating was 
increased from 10 to 70 percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.

Prior to the regulatory changes, the appellant's service-
connected PTSD had assigned to it a 10 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411, "Post-traumatic 
stress disorder," as in effect before November 7, 1996.  
Based upon that regulatory scheme, the severity of a 
psychiatric disability was based upon evaluating how the 
actual symptomatology affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  Evidence of social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  Two of the most important 
determinants of disability were time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record was not to 
be undervalued, however, nor his condition overvalued based 
on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 10 percent evaluation 
was warranted for emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, efficiency, and initiative as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and psychoneurotic symptoms resulted in such a 
reduction in reliability, flexibility, and efficiency as to 
cause considerable industrial impairment.  A 70 percent 
rating, such as is currently assigned, was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, during which 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
assigned where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; or with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that, for a 100 percent rating, the criteria 
in 38 C.F.R. § 4.132, DC 9411 are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the appellant's service-connected PTSD was assigned a 70 
percent rating under 38 C.F.R. § 4.130.  Based upon the new 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 10 percent evaluation is 
indicated where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The currently assigned 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130 (1998).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  We 
note that the appellant testified during his May 1995 
personal hearing that he had sustained on-the-job injuries to 
his ankles and, because of the residual disability, he was 
unable to work, not because of his service-connected 
disabilities which included PTSD.  The appellant's wife 
testified that he did not socialize and did not have friends 
until he began to meet with other veterans in group therapy.  
During the veteran's most recent VA examination in March 
1997, he reported that he had had difficulty at work because 
he had problems controlling his anger, and in many instances 
he quit his job in order to prevent himself from exploding.  
This resulted in more periods of unemployment than otherwise 
would have been the case.  The examiner reported no evidence 
of psychotic features, and the appellant's insight and 
judgment were noted as intact.  The diagnosis was chronic 
PTSD with a GAF score of 45.  With respect to this GAF score, 
the Board notes that a score of 45 is indicative of severe 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job.)  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, DC, American Psychiatric Association, 
1994.  

We therefore find that the veteran has not shown, based upon 
the medical evidence and his own testimony, that he warrants 
a total (100 percent) rating under the old criteria.  He has 
not shown that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or that he suffers from totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality (e.g., no evidence of psychotic 
features) with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
he is demonstrably unable to obtain or retain employment.  

We note that in reaching our decision, we have found the lack 
of psychotic symptomatology to be significant, since a 100 
percent rating requires, among other things, repudiation of 
reality and thought or behavioral disturbances.  Moreover, 
the veteran's interaction with members of his support therapy 
group, and the GAF score of 45, noting serious impairment, 
are persuasive evidence.  Furthermore, we have also 
considered whether his PTSD alone has rendered him 
demonstrably unemployable, and not just the fact the 
appellant testified that a non-service-connected disability 
had made it impossible for him to work.  When these factual 
determinations are considered as a whole, we find a 
preponderance of the evidence against an increased rating 
under 38 C.F.R. § 4.132.  

With respect to whether a total (100 percent) rating is 
warranted under the new criteria, the Board observes that, 
when evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  We note, as the 
evidence reflects above, that during his most recent VA 
examination, the appellant was noted to be well groomed with 
normal, coherent speech.  His affect was slightly depressed, 
motor behavior unremarkable, and there was no evidence of 
psychotic features.  He was oriented in all three spheres, 
could do serial sevens, was able to spell "world" backwards 
on the third try, had immediate recall of three items, 
insight and judgment were intact, and intelligence was felt 
to be in the normal range.  As noted above, the examiner's 
diagnosis included a GAF score of 45, noting serious 
impairment.

The Board, therefore, finds a preponderance of the evidence 
is against a rating greater than 70 percent.  The appellant 
has not shown total occupational and social impairment, due 
to such symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations (again, 
there was no evidence of psychotic features); grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

As noted above, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In that regard, we note that the veteran's PTSD following the 
filing of his claim in July 1990 appears to have been 
somewhat more disabling than 10 percent.  As noted above, in 
its April 1997 rating decision, the RO increased the 
appellant's disability evaluation to 70 percent, with an 
effective date all the way back to July 1990, thereby 
compensating the veteran, retroactively, for the higher 
rating from the date of his original claim.

An additional review of the evidence, prior to April 1997, 
does not reflect medical findings that would warrant a 
granting of a total schedular rating under either the old or 
new rating criteria during any earlier stage of the 
appellant's claim.  There has been no evidence presented that 
the veteran's PTSD resulted in psychotic symptomatology, 
gross impairment in cognitive and thought processes, 
demonstrable unemployment, or virtual isolation in the 
community.  Based upon the foregoing, the Board is of the 
opinion that the evidence of record does not support a 
finding that the appellant's PTSD has, at any time, met the 
criteria for a 100 percent evaluation.  

The Board notes that the pre-November 7, 1996, rating 
criteria were considered in this case because the matter was 
pending both before and after the regulatory amendments took 
effect.  In any future evaluation, consideration would only 
be given to the rating criteria in effect on and after 
November 7, 1996.


ORDER

Entitlement to a disability rating in excess of  70 percent 
for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


